Hart, J. (after Stating the facts). The Legislature of 1921 abolished the Arkansas Corporation Commission and created the Arkansas. Railroad Commission. General Acts of Arkansas 1921, p. 177. Under § 2 of the act the Commission possesses all the powers and duties provided in the act and all such other powers as were possessed and exercised by the Railroad Commission of Arkansas of April 1,. 1919, and especially those set forth in secs. 1622-1652, inclusive, of Crawford & Moses’ Digest, and in addition thereto such other powers as were possessed by the Arkansas Corporation Commission. Sec. 5 gives the Commission jurisdiction in all matters pertaining to the regulation and operation of railroads. Sec. 1642 of Crawford & Moses’ Digest provides that every railroad company shall permit switch connections for intrastate business to be made with its tracks at suitable and safe points by other carriers or shippers, upon such terms and conditions as the Commission may prescribe, etc. This brings us to a consideration of whether or not the pleadings and evidence make a case relating to the regulation of railroads or pertaining to switch connections by them, under the sections of the Digest just referred to. It is conceded that the Arkansas Railroad Commission is an administrative body, and that it cannot exercise judicial powers. It is also conceded that its function, like that of the Interstate Commerce Commission, is to regulate public utilities and to- compel the enforcement of their duties to the public. Southern Pacific Co. v. Interstate Commerce Commission, 219 U. S. 433; Thomas Bowman Cooperage Co. v. Mo. & N. Ark. Rd. Co., 151 Ark. 589, and Jones v. Cooper, 154 Ark. 308. Hence the Arkansas Railroad Commission could not compel the railroads in this case to carry out their contract obligations to each other, if such was the effect of its order, The Commission has no power to determine the rights of the parties hereto, under their contract, or to determine whether either of the railroads had a valid claim against the other under it. These are questions for the courts, and not for the Railroad Commission. In the application of this well-settled rule to the facts as they appear from the record, we are of the opinion that the case presented is one calling for the construction of the contract between the two railroads and the enforcement of their fights thereunder, and not one calling for the regulatory power of the Commission as to switch connections between the two railroads, or enforcing their rights and duties to the public. This will be gathered from the pleadings filed, the evidence introduced, and the order of the Railroad Commission itself. The complaint specifically sets out that part of the agreement between the railroad companies for their use of the wye track at Hoxie, Ark. It also alleges that the two railroads have used the wye track since the agreement in question under its provisions. The prayer of the complaint is that appellee be permitted the joint use of the track at Hoxie under the existing agreement. Much of the testimony of appellee is directed to the fact that the two railroads jointly used the track under the provisions of the contract set out in the complaint until the present controversy arose. The Railroad Commission made a specific finding to that effect. It ordered appellant to permit and to continue the joint use of its tracks and yards at the town of Hoxie by appellee, as the same had for a long period of time' existed and in practice by both parties, until the further order of the Commission or some court having jurisdiction in the ' premises. The order shows on its face that it was an attempt by the Railroad Commission to determine the rights of the parties under the contract and to enforce the same by an order in the nature of an injunction. This the Railroad Commission had no power to do, and the circuit court erred in not holding its order void and of no effect. The parties to this controversy must submit their rights under the contract to the courts for construction and for the enforcement of the rights of the parties under it. The court having jurisdiction of the matter can, by appropriate orders, preserve the rights of the parties ■iii statu quo until the case is finally disposed of. The fact that shippers have established their warehouses on the wye track adds nothing to the strength of the position assumed by the appellee. This fact cannot give it any additional rights under the contract. The rights of parties to a - contract cannot be determined by the convenience or inconvenience which may result to them or to the public from the enforcement of such contract. We do not decide or express any opinion about the power of the Arkansas Railroad Commission to provide for switch connections for intrastate business at Hoxie, Ark., between the two railroads, independent of and disconnected with the contract in question. For the error indicated, the judgment of the circuit court will be reversed and the cause remanded, with directions to the circuit court to quash the order of the Arkansas Railroad Commission, and for further proceedings according to law.